Filed 8/9/16 P. v. Bennett CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B269037

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA102913)
         v.

PATRICE KIMBERLY BENNETT,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Judith L. Meyer, Judge. Affirmed.
         Michele A. Douglass, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.


                                         ________________________
       On November 3, 2015 Patrice Kimberly Bennett waived her rights to a
preliminary hearing and a jury trial and entered a negotiated plea of no contest to
possession of cocaine base for sale (Health & Saf. Code, § 11351.5) as charged in a
felony complaint. At the time she entered her plea, Bennett was advised of her
constitutional rights and the nature and consequences of the plea, which Bennett stated
she understood. Defense counsel joined in the waivers of Bennett’s constitutional rights
and stipulated to a factual basis for the plea. The trial court found Bennett’s waiver and
plea were voluntary, knowing and intelligent and sentenced her to the middle term of
three years for possession of cocaine base for sale to be served in county jail.1 The court
awarded Bennett 24 days of presentence custody credit and imposed statutory fines, fees
and assessments.
       On December 17, 2015 Bennett, through her counsel, made an oral motion to
withdraw her plea on the grounds she had a defensible case and did not understand the
plea proceedings. The trial court summarily denied the motion. The same day Bennett
filed a notice of appeal from the “judgment rendered on December 17, 2015.” Bennett
did not request a certificate of probable cause.
       We appointed counsel to represent Bennett on appeal. After an examination of the
record, counsel filed an opening brief raising no issues. On March 22, 2016 we advised
Bennett she had 30 days to submit any arguments or raise any issues she wanted us to
consider. We have not received a response.
       We have examined the record and are satisfied appellate counsel for Bennett has
complied with her responsibilities and that there are no arguable issues. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)




1
       Bennett also admitted she had violated probation in Los Angeles Superior Court
case number NA092498 (accessory after the fact). The trial court revoked and terminated
probation and sentenced Bennett to a concurrent term of three years in county jail.

                                              2
                                    DISPOSITION
      The postjudgment order denying Bennett’s motion to withdraw her plea is
affirmed.




                                                PERLUSS, P. J.


      We concur:



             ZELON, J.



             GARNETT, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3